Title: To John Adams from James Wilkinson, 12 September 1804
From: Wilkinson, James
To: Adams, John



Sir
Frederick Town Maryland September 12th. 04

During a Conversation which I had the Honor to hold with you, soon after your Inauguration in the Year 1797., I mentioned the circumstance of our little army being at that period, without an Established Uniform for the officers; you expressed surprise at the irregularity of the Fact, & to remedy the defect, directed me to make the necessary regulations.—
I think it probable that an incident so trivial in its nature, could have left no impression on your mind, but should it be otherwise & you can recollect the circumstance, I shall consider myself sensibly Obliged, would you have the goodness to Honor me with a Line of acknowledgement in answer to this; as my Authority on this point has been questioned, in a shape which cannot injure me, but may deeply affect the subordination & discipline of our feeble force.
With the most warm & respectful Attachment, / I have the Honor to be / Sir / your Obliged & obedient Servant

Ja: Wilkinson